DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

The disclosure is objected to because of the following informalities:
In paragraph [00030], line 4: “Candle 15 has a base end 15...” should be “Candle 12 has a base end 15...”. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of side of the tube (claim 6) and the tool (claim 13) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 17, the use of the connector “and/or” is prima facie indefinite as it is unclear what elements and limitations are required to be in the claim.  Does the elements and limitations following the “and/or” required to be in the claim?

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.

Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Note the prior art listed below which defines the state of the art.
In a kit enabling creation of a personal keepsake by at least one user prior art fails to show or suggest the combination of elements and limitations including a first container which is openable by a user; a plurality of candles enclosed in the first container, each candle having a wick at one end and an opposite end having a base width; a second container which is openable by the user; and a plurality of tubes enclosed in the second container, each tube having at least one end which is open and defining a chamber having a chamber width and a chamber length to receive a storage medium, the initially open end being adapted to receive the base width of one of the candles.

In a method of creating a personal keepsake for a user, prior art fails to show or suggest the combination of elements, limitations and method steps comprising: selecting a candle having a wick at one end and an opposite end having a base width; selecting a tube having at least one end which is initially open and defines a chamber having a chamber width and a chamber length to receive a storage medium; selecting a storage medium; recording a message relating to the user on the storage medium; and  10placing the storage medium through the initially open end into the chamber and placing the base end of the candle into the initially open end of the tube to secure the storage medium within the chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bernstein et al. (2021/0304647) discloses a device/system for securing a decorative item [14] with a message to a candle [12]
Putnam (2019/0338943) discloses a candle [100] having a compartment [140] therein.
Porada (2016/0223191) discloses a candle having a message hidden therein.
Tillieux (2005/0079465) discloses a candle having a message hidden therein.
Bingham (6,978,887) discloses a kit containing candles [8] and matches [3a].
Frazier, Jr (3,286,492) discloses a candle novelty (A) comprising a candle (C) surrounded by a strip (F) having words (W).
Gaspard (3,077,981) discloses a device comprising a mailing tube [22] outer container [19] having a greeting [20] and a candle element [10].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA K TSO/           Primary Examiner, Art Unit 2875